

117 HR 4219 IH: To amend the Mineral Leasing Act to adjust the royalty rates for leases for coal mining and oil and gas extraction on Federal land, and for other purposes.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4219IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Cheney introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to adjust the royalty rates for leases for coal mining and oil and gas extraction on Federal land, and for other purposes.1.Adjustments to royalty rates from mineral leasing(a)Coal leasing ratesSection 7(a) of the Mineral Leasing Act (30 U.S.C. 207(a)) is amended—(1)by striking less than 121/2 per centum and inserting more than 12.5 percent; and(2)by striking , except the Secretary may determine a lesser amount in the case of coal recovered by underground mining operations.(b)Oil and gas leasing ratesSection 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)) is amended—(1)by striking not less than; and(2)by inserting except in a case in which a different rate is established pursuant to section 31 after sold from the lease. 